FILED
                            NOT FOR PUBLICATION                                JAN 23 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SANDUKHT ALEKSANYAN,                             No. 08-73689

              Petitioner,                        Agency No. A099-737-804

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2013**
                              San Francisco, California

Before: WALLACE, FARRIS, and BYBEE, Circuit Judges.

       Aleksanyan petitions for review of the Board of Immigration Appeals’s

(Board) final order of removal. We have jurisdiction under 8 U.S.C. § 1252(b) and

we deny the petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supported the Board’s denial of asylum because

Aleksanyan’s alleged mistreatment did not rise to the level of extremity required to

show persecution. See Korablina v. I.N.S., 158 F.3d 1038, 1044 (9th Cir. 1998).

Nor did Aleksanyan establish that the harm she suffered resulted from her political

opinions or membership in a protected social group because she conceded that her

alleged mistreatment was due to her son’s complaint against the government. See

Fisher v. I.N.S., 79 F.3d 955, 960 (9th Cir. 1996) (en banc).

      Because Aleksanyan did not meet her burden for asylum, the evidence was

insufficient for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).

      Because the Board assumed that Aleksanyan was credible, Aleksanyan’s

arguments regarding the immigration judge’s adverse credibility finding are moot.

      Substantial evidence supported the Board’s determination that Aleksanyan

did not show that it is more likely than not that she will be tortured if she returns to

Armenia because her alleged prior mistreatment did not rise to the level of torture.

See Hasan v. Ashcroft, 380 F.3d 1114, 1122 (9th Cir. 2004).

      PETITION DENIED.




                                           2